EVANS, J.-
Appellant was convicted of robbery and sentenced on July 7, 1915, to serve a term of 20 years in the penitentiary. Appellant presented no bill of exceptions within the time allowed by law, and an inspection of the record proper reveals no question of law-thereon as to demurrers, charges, or otherwise.
In obedience to the mandate of section 6264, Code 1907, we have examined the record for error,apparent thereon. The transcript does not disclose that any order was made for a special venire to be drawn as in cases of capital felonies. A recent act approved September 22,1915, so amends section 6256, Code 1907, as specifically to authorize the omission of such an order in making up the transcript on appeal. The question then arises: Has the act in question any operation or effect in this case, as the judgment of conviction antedated the passage of the act? The act in question incorporated into the statute what was already provided by rule of practice 27, adopted by the Supreme Court, and harmonized said rule and section 6256, Code 1907. The purpose of the act and rule was merely to direct and control the clerks of various nisi prius courts in the making up of their transcripts so that the same should not be incumbered with formal and routine matters unless some point or question was raised thereon. The act in question is merely a matter of procedure, in no wise invading any substantive right. The purpose and object sought was to give force and effect to the operation of the act from and after its passage as to all matters to be reviewed on appeal, irrespective of the date of trial.
The proceedings and judgment entry appearing in all things to be regular, the judgment of the court below is affirmed.—Taylor v. State, infra, 70 South. 949; Woodson v. State, 170 Ala. 87, 54 South. 191.
Affirmed.